Motion for stay of trial granted upon condition that appellant perfect the appeal for the April term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that within five days from the entry of the order herein appellant give an undertaldng, with corporate vurety, to secure payment of costs and disbursements which may be awarded *678against it upon the appeal; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ.